 Case 2:21-cv-11425-VAR-KGA ECF No. 1, PageID.1 Filed 06/17/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                IN THE EASTERN DISTRICT OF MICHIGAN


CRAIG HAMILTON GONSER,

                   Plaintiff,                        Case No.
                                                     Hon.
Vs.

MICHIGAN DEPARTMENT OF CORRECTIONS
and MICHIGAN PAROLE BOARD,

                   Defendants.
__________________________________________________________________/
Alyson Oliver (P55020)
Cameron Bell (P81934)
Christopher Brown (P83439)
Paul Matouka (P84874)
OLIVER LAW GROUP PC
Attorneys for Plaintiff
1647 W. Big Beaver Road
Troy, MI 48084
T: (248) 327-6556
F: (248) 436-3385
E: notifications@oliverlawgroup.com
__________________________________________________________________/

                                   COMPLAINT
      NOW COMES PLAINTIFF, CRAIG HAMILTON GONSER, by and

through his attorneys OLIVER LAW GROUP, P.C., and brings this complaint

pursuant to 42 U.S.C. § 1983 and the Fourteenth Amendment to the United States

Constitution for injunctive and declaratory relief and states as follows:
Case 2:21-cv-11425-VAR-KGA ECF No. 1, PageID.2 Filed 06/17/21 Page 2 of 12




                           Parties and Jurisdiction

 1. Plaintiff Craig Gonser is a parolee under the supervision of the Michigan

    Parole Board who resides in Macomb County, Michigan.

 2. Defendant Michigan Department of Corrections is an agency of the State of

    Michigan with the sole authority to oversee the prison and parole

    populations.

 3. Defendant Michigan Parole Board is an agency of the State of Michigan

    with the sole authority to grant parole to prisoners incarcerated in Michigan

    and to establish the conditions of their parole.

 4. This Court has jurisdiction under 28 U.S.C. § 1331 because Plaintiff’s

    claims arise under the Fourteenth Amendment to the United States

    Constitution.

 5. Venue is proper pursuant to 28 U.S.C. § 1391(b) because the Michigan

    Department of Corrections has sufficient minimum contacts with this

    District because it engages in the ongoing and continuous activity of

    monitoring persons, including Plaintiff, within this District. 28 U.S.C. §

    1391(c) (“For all venue purposes . . . an entity with the capacity to sue and

    be sued in its common name . . . shall be deemed to reside, if a defendant, in

    any judicial district in which such a defendant is subject to the court’s
Case 2:21-cv-11425-VAR-KGA ECF No. 1, PageID.3 Filed 06/17/21 Page 3 of 12




    personal jurisdiction . . .”). See generally Int’l Shoe v. Wash., 326 U.S. 310

    (1945).

                                Factual Allegations

 6. On March 5, 2010, Plaintiff was convicted for Indecent Exposure by a

    Sexually Delinquent Person under MCL § 750.335a(2)(C).

 7. On April 15, 2010, Plaintiff was sentenced to incarceration of 10–25 years in

    the custody of the Michigan Department of Corrections.

 8. Plaintiff was ultimately incarcerated by the Michigan Department of

    Corrections for 10 years.

 9. On October 27, 2020, Plaintiff was paroled.

 10. Plaintiff was provided with an “Explanation of Duties to Register as a Sex

    Offender” (“Parole Conditions”). Exhibit A, Michigan Sex Offender

    Verification/Update Form.

 11. Parole Condition number 12 provides:

          Unless otherwise specified by law, I am prohibited by law from
          residing or working within 1,000 feet from any building,
          facility, structure, or real property owned, leased, or otherwise
          controlled by a public, private, denominational, or parochial
          school offering developmental kindergarten, kindergarten, or
          any grade from one through twelve. Residing or working within
          a student safety zone is a misdemeanor and may result in
          criminal prosecution.
          Id. at 3.
Case 2:21-cv-11425-VAR-KGA ECF No. 1, PageID.4 Filed 06/17/21 Page 4 of 12




 12. Parole Condition number 13 provides:

          I am prohibited by law from loitering within 1,000 feet from
          any building, facility, structure, or real property owned, leased,
          or otherwise controlled by a public, private, denominational, or
          parochial school offering developmental kindergarten,
          kindergarten, or any grade from one through twelve. Loitering
          in a student safety zone is a misdemeanor and may result in
          criminal prosecution. MCL 28.734(1)(b).
          Exhibit A, p. 4, Michigan Sex Offender Verification/Update
          Form.
 13. These conditions, as part of Michigan’s Sex Offender Registration Act

    (“SORA”), were twice declared unconstitutionally vague by federal district

    courts, Doe v. Snyder, 101 F.Supp.3d 672, 682–86 (E.D. Mich. 2015) rev’d

    on other grounds 834 F.3d 696 (6th Cir. 2016); Doe v. Snyder, 449

    F.Supp.3d 719, 735–36 (E.D. Mich. 2020), and subsequently repealed by the

    Michigan Legislature. Mich. Pub. Acts 2020, No. 295, § 1 (effective Mar.

    24, 2021).

 14. Specifically, MCL § 28.735(1) provided that “an individual required to be

    registered under article II shall not reside within a student safety zone.”

    MCL § 28.735(1) (repealed effective Mar. 24, 2021).

 15. MCL § 28.734 prohibited persons required to register under SORA from

    “(a) work[ing] within a student safety zone. (b) Loiter[ing] within a student

    safety zone.” MCL § 28.734(1) (repealed effective Mar. 24, 2021).
 Case 2:21-cv-11425-VAR-KGA ECF No. 1, PageID.5 Filed 06/17/21 Page 5 of 12




  16. A “student safety zone” was defined by Michigan’s SORA as “the area that

     lies 1,000 feet or less from school property.” MCL § 28.733 (repealed

     effective Mar. 24, 2021).

  17. “School property” was defined by Michigan’s SORA as:

           a building, facility, structure, or real property owned, leased, or
           otherwise controlled by a school, other than a building, facility,
           structure, or real property that is no longer in use on a
           permanent or continuous basis, to which either of the following
           applies: (i) It is used to impart educational instruction. (ii) It is
           for use by students not more than 19 years of age for sports or
           other recreational activities.

     MCL § 28.733(e) (repealed effective Mar. 24, 2021).

  18. “Loiter” was defined as “to remain for a period of time and under

     circumstances that a reasonable person would determine is for the primary

     purpose of observing or contacting minors.” MCL § 28.733(b) (repealed

     effective Mar. 24, 2021).

  19. A violation of Plaintiff’s Parole Conditions may result in the revocation of

     his parole and cause significant injury.

COUNT I: 42 U.S.C. § 1983 Violation of Fourteenth Amendment Due Process
Clause
  20. Plaintiff realleges and reincorporates the preceding paragraphs.

  21. While it is undisputed that prisoners in Michigan do not have a liberty

     interest in being granted parole, Crump v. Lafler, 657 F.3d 393, 404 (6th

     Cir. 2011), once granted parole a parolee has a liberty interest in not being
Case 2:21-cv-11425-VAR-KGA ECF No. 1, PageID.6 Filed 06/17/21 Page 6 of 12




    arbitrarily or discriminatorily returned to a state of incarceration. Morrisey v.

    Brewer, 408 U.S. 471, 482 (1972).

 22. “[T]he void for vagueness doctrine addresses at least two connected but

    discrete due process concerns: first, the regulated parties should know what

    is required of them so they may act accordingly; second, precision and

    guidance are necessary so that those enforcing the law do not act in an

    arbitrary or discriminatory way.” FCC v. Fox TV Stations, Inc., 567 U.S.

    239, 253 (2012) (citation omitted).

 23. There is no question that Conditions 12 and 13 of Plaintiff’s Parole

    Conditions are unconstitutionally vague. Doe v. Snyder, 101 F.Supp.3d 672,

    682–86 (E.D. Mich. 2015) rev’d on other grounds 834 F.3d 696 (6th Cir.

    2016); Doe v. Snyder, 449 F.Supp.3d 719, 735–36 (E.D. Mich. 2020).

 24. Parole Conditions 12 and 13 neither provide Plaintiff with the ability to

    know what is required of him nor do they provide law enforcement

    sufficient guidelines to prevent arbitrary and discriminatory enforcement.

 25. Specifically, there is no standard for determining how the 1000 feet is to be

    measured nor is there any indication how Plaintiff is to know whether a

    property is “owned, leased, or otherwise controlled by a public, private,

    denominational, or parochial school offering developmental kindergarten,

    kindergarten, or any grade from one through twelve.”
Case 2:21-cv-11425-VAR-KGA ECF No. 1, PageID.7 Filed 06/17/21 Page 7 of 12




 26. The problems with Parole Condition 13 go further, in that there is no

    definition for “loiter”. Given the context of Parole Condition 13, with its

    explicit reference to the repealed SORA provision prohibiting loitering in a

    school zone it is likely that loiter should be construed consistently with the

    unconstitutional, and repealed, SORA definition. Doe v. Snyder, 101

    F.Supp.3d 672, 685–86 (E.D. Mich. 2015) rev’d on other grounds 834 F.3d

    696 (6th Cir. 2016); Doe v. Snyder, 449 F.Supp.3d 719, 735–36 (E.D. Mich.

    2020).

 27. On the other hand, it is possible that “loiter” within the meaning of Parole

    Condition 13 means something completely different.

 28. Thus, Parole Condition 13 either requires Plaintiff to comply with an

    unconstitutional definition of loitering or comply with an undefined loitering

    requirement. No reasonable person could know what is required of them

    under these circumstances.

 29. Furthermore, Condition 12 explicitly incorporates existing law, including the

    decisions of Federal District Courts and is therefore not enforceable because

    these school zone restrictions have been found unconstitutional.

 30. Because Parole Conditions 12 and 13 provide no meaningful guidance to

    Plaintiff or law enforcement, Plaintiff is at risk of being arbitrarily deprived
 Case 2:21-cv-11425-VAR-KGA ECF No. 1, PageID.8 Filed 06/17/21 Page 8 of 12




     of his liberty interest in his continued parole and suffering significant injury

     therefrom.

  WHEREFORE, Plaintiff respectfully requests this Court:

  1. Adjudge and declare that Conditions 12 and 13 of Plaintiff’s Parole

     Conditions are unconstitutional and enjoin their enforcement;

  2. Adjudge and declare that the provision “Unless otherwise specified by law”

     in Condition 12 of Plaintiff’s Parole Conditions incorporates the decisions of

     the Federal District Courts declaring that provision unconstitutional and

     enjoin its enforcement;

  3. Grant reasonable attorney fees pursuant to 42 U.S.C. § 1988(b);

  4. Provide any further relief this Court deems proper and just.

                                             Respectfully submitted,

                                             OLIVER LAW GROUP P.C.

Dated: June 17, 2021                         /s/ Alyson Oliver
                                             Alyson Oliver (P55020)
                                             1647 W. Big Beaver Rd.
                                             Troy, MI 48084
                                             T: (248) 327-6556
                                             F: (248) 436-3385
                                             E: notifications@oliverlawgroup.com
Case 2:21-cv-11425-VAR-KGA ECF No. 1, PageID.9 Filed 06/17/21 Page 9 of 12




                          EXHIBIT A
Case 2:21-cv-11425-VAR-KGA ECF No. 1, PageID.10 Filed 06/17/21 Page 10 of 12
Case 2:21-cv-11425-VAR-KGA ECF No. 1, PageID.11 Filed 06/17/21 Page 11 of 12
Case 2:21-cv-11425-VAR-KGA ECF No. 1, PageID.12 Filed 06/17/21 Page 12 of 12
